DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmerlik (US 9,589,411) in view of Costa (US 4,469,242).

Referring to claim 8.  Shimmerlik discloses a dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) for dispensing elongate items (articles to be housed in 300; Figure 3), the dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) comprising:
a dispenser (including members 1050a,1042a,1040a and 1046; Figure 10A-10B), the dispenser including an actuator (1050a), and a connector (1046; Figure 10B) for receiving electrical power and control signals from a cabinet (connector is configured to 
a cassette (300; Figure 3), wherein the dispenser (including members 1050a,1042a,1040a and 1046; Figure 10A-10B) and the cassette (300) are mateable (can be connected together as shown in Figure 12) such that the actuator (1050a) drives the drive mechanism (520; Figure 5), and wherein the dispenser (including members 1050a,1042a,1040a and 1046; Figure 10A-10B) and cassette (300) are separable (the dispenser can be disconnected from the cassette see Figure 12) wherein the cassette (300; Figure 3) includes:

a plurality of helical augers (cassette 300 comprises a single helical coil 302; Figure 3) having threads (individual spaced coils of 302):
a channel (interior channel of coil 302) configured to hold the items (product) to be dispensed with the longitudinal axes of the items to be dispensed being generally perpendicular to the rotational axe of the auger (coil; articles move vertically downwards 
the drive mechanism (520; Figure 5) engaged with auger (coil 302 via member 560; Figure 5) and configured to rotate the auger (coil 302) to transport the items (product) to be dispensed, driven by the threads (individual spaced coils of 302) of the auger (coil 302), to dispense the items (product) from the dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3).

Shimmerlik does not disclose the cassette includes, a plurality of helical augers having threads, a plurality of channels configured to hold the items to be dispensed, 
a drive mechanism engaged with the at least two augers and configured to rotate the at least two augers to transport the items to be dispensed.

	Costa discloses a bottle vending mechanism (Figure 3) wherein the cassette (10; Figure 4) includes:  a plurality of helical augers (32) having threads (34A and 34B):
a plurality of channels (channels between members 32) configured to hold the items (12) to be dispensed with the longitudinal axes of the items (axis in the length dimension of the bottle 12; Figure 2) to be dispensed being generally perpendicular to the rotational axes of the plurality of augers (perpendicular to axis extending through 32), and the items to be dispensed being received at least partially within the threads (see Figure 2) of the augers (32): and
a drive mechanism (30; Figure 5 or 130; Figure 11) engaged with the at least two augers (32) and configured to rotate the at least two augers (32) to transport the items 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Shimmerlik to have included the cassette comprising a plurality of helical augers having threads, a plurality of channels configured to hold the items to be dispensed,
a drive mechanism engaged with the at least two augers and configured to rotate the at least two augers to transport the items to be dispensed as taught by Costa because using a cassette comprising a plurality of augers would provide a single cartridge to house a plurality of articles in different channels thus increasing the capacity of a cassette to carry a larger number of articles therefore, requiring a reduced number of maintenance trips to refill the cassettes. 

Referring to claim 9.  Shimmerlik discloses a dispensing mechanism (300; Figure 3) for dispensing elongate items (articles contained in Figure 3), 
wherein the dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) is removably electrically and mechanically coupleable (electrical connection 1046; Figure 10B; screws mechanically mounting members 1040A and 1050A and cartridge 300 to cabinet are removable mountable) to the cabinet (1200; Figure 12).

Referring to claim 13.  Shimmerlik discloses a dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) for dispensing elongate items (articles contained in Figure 3), 
wherein the cassette (300; Figure 3) does not include any active electrical components (RFID chip 547 is activated only after being engaged in the cabinet 1200).

Referring to claim 15.  Shimmerlik discloses a dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) for dispensing elongate items (articles contained in Figure 3), 
wherein the cassette (300; Figure 3) further comprises a brake (606; Figure 6B) that is automatically engaged when the cassette is removed from the dispenser (see engaged member 606 in the cassette removed position; Figure 6A), the brake hindering movement of the augers when the brake is engaged (brake member 606 engages coupler 608 the lock the coupler in a locked position preventing the coupler from rotating; wherein the coupler 608 is connected to auger 302).

Referring to claim 16.  Shimmerlik discloses a dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) for dispensing elongate items (articles contained in Figure 3), wherein the cassette (300) further comprises an encoder gear (top gear head of 562 positioned in member 524; Figure 5) that indicates a rotational position of a component of the drive mechanism (the rotational position of auger 302 and member 562 is easily determined the position of 562 seen from the top).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmerlik (US 9,589,411) in view of Costa (US 4,469,242) and further in view of Duncan (US 2004/0225409 A1).

Referring to claim 10.  Costa discloses a bottle vending mechanism (Figure 3) wherein the cassette (10; Figure 4) includes:  
wherein the at least two helical plurality of augers (32) are disposed with their rotation axes vertical (vertical axes extending through member 32), and the items to be dispensed are held generally horizontally within the threads of the augers (bottles 12 are held in a perpendicular direction to the vertical axes; see Figure 1C), and wherein the dispenser (38; Figure 3) further comprises:
Shimmerlik in view of Costa do not disclose a light emitter and detector directed across the opening at the bottom of the dispenser to detect the passage of a dispensed item through the opening.
	Duncan discloses an optical device (sensing system; Para. [0057-0058]; Figure 6) for detecting a falling object (if the light varies) comprising a light emitter (a laser that transmits a signal; Para. [0058]) directed across the opening (between walls 74 and 76; Figure 6) at the bottom of the dispenser (50; Figure 5B); and one or more receivers (laser sensing system) that detect light from the light emitter (a laser that transmits a signal), the light emitter (a laser that transmits a signal) and the one or more receivers (laser sensing system) positioned such that the light emitted by at least one of the one or more emitters (a laser that transmits a signal) is interrupted by the passage (when 
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Shimmerlik in view of Costa to have included a light emitter and a light detector directed across the opening at the bottom of the dispenser to detect the passage of a dispensed item through the opening as taught by Duncan because detecting the passage of dispensed product passing through the opening would assure the dispenser that a positive articles dispensing event has occurred.

Referring to claim 11.  Duncan discloses an optical device (sensing system; Para. [0057-0058]; Figure 6) for detecting a falling object (if the light varies) comprising for detecting a falling object wherein the one or more receivers (laser sensing system) detect light reflected from a far wall (reflected from the opposite wall; Parra. [0058]) of the opening (between walls 74 and 76; Figure 6) or from an item being dispensed (items detected the laser sensor).

Referring to claim 12.  Duncan discloses an optical device (sensing system; Para. [0057-0058]; Figure 6) for detecting a falling object (if the light varies) comprising
wherein the one or more receivers (detectors position on the opposite side of 111; Figure 6) detect light received directly from one or more of the emitters (sensing system; Para. [0057-0058]; Figure 6).

s 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmerlik (US 9,589,411) in view of Costa (US 4,469,242) and further in view of Jammet (US 10,019,609).

Referring to claim 14.  Shimmerlik discloses a dispensing mechanism (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3) for dispensing elongate items (articles contained in Figure 3), wherein the cassette (300; Figure 3) includes a wirelessly-readable memory (RFID chip; 547); and
the dispenser (including members 1050a,1042a,1040a and 1046; Figure 10A-10B) includes a reader (1046) for reading the wirelessly-readable memory (RFID chips are interrogated wirelessly by the reader).
Shimmerlik in view of Costa do not disclose the cassette includes a wirelessly-readable passive memory chip and the dispenser includes an antenna for reading the passive memory chip.
Jammet discloses a container for cosmetic product (Figure 1) wherein a cassette (40; Figure 3) includes a wirelessly-readable passive memory chip (50) and the dispenser (12) includes an antenna (56) for reading the passive memory chip (50).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Shimmerlik in view of Costa to have included a wirelessly-readable passive memory chip in the cassette and an antenna for reading the passive memory chip in the .

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered and they are persuasive. 
See new modified rejections above, now incorporating new reference of Jammet (US 10,019,609) to teach claimed elements of a wirelessly readable passive memory chip and an antenna for reading the passive memory chip.  

Examiner amended the rejections of claim 8 in view of Shimmerlik (US 9,589,411) wherein the dispensing mechanism is denoted as (including members 1050a,1042a,1040a and 1046; Figure 10A-10B and 300; Figure 3); a dispenser is denoted as (including members 1050a,1042a,1040a and 1046; Figure 10A-10B) and a cassette is denoted as (300; Figure 3) to fully read on the claimed subject matter.  Wherein the dispenser now includes an opening at the bottom of the dispenser through 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651